Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed 4/15/2022, claims 16-30 are cancelled, and new claims 31-45 have been added. Claims 1-15 and 31-45 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 31-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "when the simulated neck is detachable coupled to the simulated torso" in lines 14-15.  The phrase “detachable coupled” renders the claim indefinite because it is unclear how to construe. For the purpose of examination, Examiner construes the phrase as “detachably coupled.” Examiner also notes that claim 1 recites another similar instance such as “when the simulated lower extremity is detachable coupled.” For similar reasons, claim 31 and dependent claims thereof are rejected as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12, 15, 31-37, 42, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez et al (U.S. Patent Application Publication 2018/0218647 A1), hereinafter Rodriguez.
NOTE: Examiner acknowledges that claims recite many instances of “OR” in specifying the scope of claims. Therefore, Examiner provides mappings to only some of the elements as required by the “OR” and not all of the elements.
Regarding claims 1 and 31, Rodriguez discloses a patient simulator and method (Abstract), comprising: 
a pump (pump 214 in FIG. 25); 
a compressor (¶0083: “The breathing pump 214 includes a cylinder 224 and a piston 226 dividing the cylinder 224 into chambers 228 and 230. During the upward stroke of the piston 226 (from right to left as viewed in FIG. 25), the breathing pump 214 generates positive pressure in the chamber 228 and negative (vacuum) pressure in the chamber 230. Conversely, during the downward stroke of the piston 226 (from left to right as viewed in FIG. 25), the breathing pump 214 generates negative (vacuum) pressure in the chamber 228 and positive pressure in the chamber 230.”); 
a power source adapted to supply electrical power to the pump and the compressor (¶0083 illustrates actuation of the pump, suggesting that the pump is connected to a power source); and 
a simulated torso within which the pump, the compressor, and the power source are contained (simulated torso 16; FIG. 25 illustrates simulated lungs and respiratory system, suggesting that those are located in the simulated torso); 
wherein the patient simulator further comprises at least one of: 
(i) a head assembly, comprising: 
a simulated head (simulated head 12 in FIG. 1); 
a simulated neck to which the simulated head is coupled (simulated neck 14 in FIG. 1); and 
a head coupling via which the simulated neck is adapted to be detachably coupled to the simulated torso (¶0070: “The upper torso bracket 78 includes a back plate 82, side plates 84a and 84b, and a neck plate 86. The neck plate 86 extends upwardly (as viewed in FIG. 12) from the back plate 82, and the side plates 84a and 84b extend transversely from opposing sides of the back plate 82. Moreover, the side plates 84a and 84b include mounting plates 88a and 88b, respectively, extending transversely therefrom, and the neck plate 86 includes a mounting plate 90 extending transversely therefrom.”); 
wherein, when the simulated neck is detachable coupled to the simulated torso via the head coupling: 
(a) the pump is adapted to supply hydraulic fluid, via the head coupling, into the simulated neck; 
(b) the compressor is adapted to supply pneumatic fluid, via the head coupling, into the simulated neck (FIGs. 40-44); 
(c) the power source is adapted to supply electrical power, via the head coupling, into the simulated neck; or 
(d) a combination of two or more of (a), (b), (c); or 
(ii) an extremity assembly (either arms 18a and 18b, or legs 20a and 20b in FIG. 1), comprising: 
a simulated upper extremity coupled to the simulated torso (mannikin’s shoulder and upper arm portions illustrated in FIG. 1;); 
a simulated lower extremity (18a and 18b in FIG. 1); and 
an extremity coupling via which the simulated lower extremity is adapted to be detachably coupled to the simulated upper extremity (¶0070: “as illustrated in FIGS. 11-21, the simulated arms 18a and 18b are operably coupled to an upper torso bracket 78.”; see also FIGs. 19 and 20, and ¶0073: “The cage 134 includes an internal raceway 140 to accommodate the tabs 138 of the flange 136, and coil pins 142 to lock the tabs 138 into position within the internal raceway 140. In this manner, the cage 134 is rotatably and detachably coupled to the flange 136 so that the forearm 110 and the simulated skin of the forearm 110 are each permitted to rotate relative to, and detach from, the spindle 120.”); 
wherein, when the simulated lower extremity is detachable coupled to the simulated upper extremity via the extremity coupling (¶0070: “as illustrated in FIGS. 11-21, the simulated arms 18a and 18b are operably coupled to an upper torso bracket 78.”; see also ¶0071: “As discussed above, the simulated arm 18a is operably coupled to the mounting plate 88a via the articulation joint 92a. More particularly, the ball 96 of the articulation joint 92a is connected to the mounting plate 88a of the upper torso bracket 78, and the clamp 98 of the articulation joint 92a is connected to the simulated arm 18a.”;): 
(e) the pump is adapted to supply hydraulic fluid, via the extremity coupling, into the simulated lower extremity (¶0073: “A shoulder insert 116 and a pulse module 118 (to which the simulated circulatory system provides the pneumatic or hydraulic pulse) are operably coupled to the upper arm 108.”); 
(f) the compressor is adapted to supply pneumatic fluid, via the extremity coupling, into the simulated lower extremity (the leg expansion bag(s) 182; ¶0088: “Once the ventilator has been activated, it communicates with both the airway valve 222 and the leg expansion bag(s) 182 (via, for example, a valve V1).”); 
(g) the power source is adapted to supply electrical power, via the extremity coupling, into the simulated lower extremity; or 
(h) a combination of two or more of (e), (f), (g).

Regarding claims 2 and 32, Rodriguez discloses the head assembly; and wherein the head coupling comprises: an upper coupling assembly operably coupled to the simulated neck, the upper coupling assembly comprising an upper coupling hub; and a lower coupling assembly operably coupled to the simulated torso, the lower coupling assembly comprising a lower coupling hub (¶0070: “The upper torso bracket 78 includes a back plate 82, side plates 84a and 84b, and a neck plate 86. The neck plate 86 extends upwardly (as viewed in FIG. 12) from the back plate 82, and the side plates 84a and 84b extend transversely from opposing sides of the back plate 82. Moreover, the side plates 84a and 84b include mounting plates 88a and 88b, respectively, extending transversely therefrom, and the neck plate 86 includes a mounting plate 90 extending transversely therefrom.”).

Regarding claims 3 and 33, Rodriguez discloses that the upper coupling assembly comprises an upper simulated trachea; the lower coupling assembly comprises a lower simulated trachea; and when the simulated neck is detachably coupled to the simulated torso via the head coupling: the upper simulated trachea is aligned with the lower simulated trachea so that instruments and/or other objects can be passed from the upper simulated trachea to the lower simulated trachea, and vice versa, to simulate various patient conditions and procedures; or wherein: the upper coupling assembly comprises an upper simulated esophagus; the lower coupling assembly comprises a lower simulated esophagus; and when the simulated neck is detachably coupled to the simulated torso via the head coupling: the upper simulated esophagus is aligned with the lower simulated esophagus so that instruments and/or other objects can be passed from the upper simulated esophagus to the lower simulated esophagus, and vice versa, to simulate various patient conditions and procedures (FIGs 40-43 illustrate an esophagus tube 296 and a trachea tube 298; ¶0096: “The esophagus tube 296 is operably coupled to the airway unit 290 and communicates with the internal airway 302. Similarly, the trachea tube 298 is operably coupled to the airway unit 290, adjacent the esophagus tube 296, and communicates with the internal airway 302. Moreover, the trachea tube 298 is operably coupled to the simulated respiratory system 212, and communicates with the airway valve 222 and the leg expansion bag(s) 182.”).

Regarding claims 4 and 34, Rodriguez discloses that the upper coupling assembly comprises an upper hydraulic connector; the lower coupling assembly comprises a lower hydraulic connector; and when the simulated neck is detachably coupled to the simulated torso via the head coupling: the upper hydraulic connector is aligned with, and matingly engages, the lower hydraulic connector so that hydraulic fluid can be passed from the pump contained in the simulated torso to various features/components contained in the simulated neck and/or the simulated head; or wherein: the upper coupling assembly comprises an upper pneumatic connector; the lower coupling assembly comprises a lower pneumatic connector; and when the simulated neck is detachably coupled to the simulated torso via the head coupling: the upper pneumatic connector is aligned with, and matingly engages, the lower pneumatic connector so that pneumatic fluid can be passed from the compressor contained in the simulated torso to various features/components contained in the simulated neck and/or the simulated head; or wherein: the upper coupling assembly comprises an upper electronic connector port; the lower coupling assembly comprises a lower electronic connector port; and when the simulated neck is detachably coupled to the simulated torso via the head coupling: the upper electronic connector port is aligned with, and matingly engages, the lower electronic connector port so that electrical power can be passed from the power source contained in the simulated torso to various features/components contained in the simulated neck and/or the simulated head (FIG. 25 illustrates respiratory system 212 connecting to trachea 232; FIGs 40-43 illustrate an esophagus tube 296 and a trachea tube 298; ¶0096: “The esophagus tube 296 is operably coupled to the airway unit 290 and communicates with the internal airway 302. Similarly, the trachea tube 298 is operably coupled to the airway unit 290, adjacent the esophagus tube 296, and communicates with the internal airway 302. Moreover, the trachea tube 298 is operably coupled to the simulated respiratory system 212, and communicates with the airway valve 222 and the leg expansion bag(s) 182.”).

Regarding claims 5 and 35, Rodriguez discloses that the patient simulator comprises the extremity assembly; wherein the extremity coupling comprises: a first coupling assembly, the first coupling assembly comprising: a first coupling hub, the first coupling hub defining a first central passageway; and a plug extending within the first central passageway; and a second coupling assembly, the second coupling assembly comprising: a second coupling hub defining a second central passageway; and a socket extending within the second central passageway; and wherein the socket is adapted to matingly engage the plug to detachably couple the simulated lower extremity to the simulated upper extremity (FIGs. 12-14; ¶0070: “The simulated arms 18a and 18b are operably coupled to the mounting plates 88a and 88b, respectively, via articulation joints 92a and 92b.”; see also FIGs. 22 and 23, and ¶0075 illustrating the leg coupling: “In an exemplary embodiment, as illustrated in FIGS. 22 and 23, the simulated legs 20a and 20b are operably coupled to a lower torso bracket 151.”; FIG. 25 illustrates leg expansion bag 182 connected to the respiratory system in the torso, the leg expansion bag 182 resides in the upper leg 170 as described in ¶0079: “A leg expansion bag 182 and a pulse module 184 (to which the simulated circulatory system provides the pneumatic or hydraulic pulse) are embedded in the upper leg 170.”).

Regarding claims 6 and 36, Rodriguez discloses that the second coupling hub is rotatable relative to the socket so that, when the socket matingly engages the plug, the simulated lower extremity is rotatable to mimic pronation and supination of a human forearm (FIG. 11 illustrates a lower arm part includes flange 136. ¶0073 teaches the flange 136 allows rotation to mimic the pronation and supination: “Additionally, a cage 134 is attached to the simulated skin (not shown) of the forearm 110, and a flange 136 is connected to the spindle 120. The flange 136 includes tabs 138. The cage 134 includes an internal raceway 140 to accommodate the tabs 138 of the flange 136, and coil pins 142 to lock the tabs 138 into position within the internal raceway 140. In this manner, the cage 134 is rotatably and detachably coupled to the flange 136 so that the forearm 110 and the simulated skin of the forearm 110 are each permitted to rotate relative to, and detach from, the spindle 120.”).

Regarding claims 7 and 37, Rodriguez discloses that the first coupling assembly further comprises a first hydraulic connector extending through, and coupled to, the plug; the second coupling assembly further comprises a second hydraulic connector extending through, and coupled to, the socket; and when the socket matingly engages the plug to detachably couple the simulated lower extremity to the simulated upper extremity: the second hydraulic connector is aligned with, and matingly engages, the first hydraulic connector so that hydraulic fluid can be passed from the simulated upper extremity to various features/components contained in the simulated lower extremity; or wherein: the first coupling assembly further comprises a first pneumatic connector extending through, and coupled to, the plug; the second coupling assembly further comprises a second pneumatic connector extending through, and coupled to, the socket; and when the socket matingly engages the plug to detachably couple the simulated lower extremity to the simulated upper extremity: the second pneumatic connector is aligned with, and matingly engages, the first pneumatic connector so that pneumatic fluid can be passed from the simulated upper extremity to various features/components contained in the simulated lower extremity; or wherein: the first coupling assembly further comprises a first electronic connector port extending through, and coupled to, the plug; the second coupling assembly further comprises a second electronic connector port extending through, and coupled to, the socket; and when the socket matingly engages the plug to detachably couple the simulated lower extremity to the simulated upper extremity: the second electronic connector port is aligned with, and matingly engages, the first electronic connector port so that power and/or communications can be passed from the simulated upper extremity to various features/components contained in the simulated lower extremity (FIGs. 22 and 23, and ¶0075 illustrating the leg coupling: “In an exemplary embodiment, as illustrated in FIGS. 22 and 23, the simulated legs 20a and 20b are operably coupled to a lower torso bracket 151.”; FIG. 25 illustrates leg expansion bag 182 connected to the respiratory system in the torso, the leg expansion bag 182 resides in the upper leg 170 as described in ¶0079: “A leg expansion bag 182 and a pulse module 184 (to which the simulated circulatory system provides the pneumatic or hydraulic pulse) are embedded in the upper leg 170.”).

Regarding claims 12 and 42, Rodriguez discloses one or more simulated respiratory features coupled to, and adapted to be in fluid communication with, the compressor; wherein the compressor is adapted to supply pneumatic pressure to the one or more simulated respiratory features to simulate natural respiratory processes of a human patient (FIG. 25; ¶0083: “In an exemplary embodiment, as illustrated in FIG. 25, the patient simulator system 10 includes a simulated respiratory system 212 including a breathing pump 214, a lung valve 216, simulated left and right lungs 218 and 220, and an airway valve 222.”).

Regarding claims 15 and 45, Rodriguez discloses that the patient simulator comprises the head assembly; and wherein the patient simulator further comprises a laryngospasm assembly contained in the simulated neck (Examiner interprets the “laryngospasm” limitation in the phrase “laryngospasm assembly” as merely label and gives no patentable weight as it is non-functional descriptive material. MPEP 2111.05; FIG. 1 illustrates the simulated head 12; and FIGs. 40-52 illustrate many assemblies associated with head and neck).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al  (U.S. Patent Application Publication 2018/0218647 A1), hereinafter Rodriguez.
Regarding claims 8 and 38, Rodriguez discloses that a trigger pin extends from one of the first and second coupling assemblies; wherein a pin hole is formed in the other of the first and second coupling assemblies; wherein a latch is coupled to the other of the first and second coupling assemblies; and wherein, when the socket matingly engages the plug to detachably couple the simulated lower extremity to the simulated upper extremity: the trigger pin extends through the pin hole and the groove is engaged by the latch (FIG. 20 illustrates the coil pins 142, and FIG. 19 illustrates corresponding mating pin holes (not annotated); Also, FIG. 19 illustrates latches, ex. tabs 138, and FIG. 20 illustrates corresponding grooves (not annotated) for the tabs;).
Rodriguez does not explicitly disclose that a groove is defined in the trigger pin. 
The examiner takes OFFICIAL NOTICE that using the pin with groove was old and well known in the art at the time of applicant's invention, as it provides means to support latching and pinning together and, therefore, enable to lock the two mechanisms together with single piece pin.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Claim(s) 9-10 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al  (U.S. Patent Application Publication 2018/0218647 A1), hereinafter Rodriguez, in view of Jassawalla et al (U.S. Patent Application Publication 2004/0116769 A1), hereinafter Jassawalla.
Regarding claims 9 and 39, Rodriguez does not explicitly disclose an invasive blood pressure (IBP) assembly, the IBP assembly comprising: a tube; and an armature adapted to contact the tube, wherein the module is movable following a programmed wave form, causing the armature to contact the tube to change a fluid pressure in the IBP assembly according to the programmed wave form.
Jassawalla discloses miniature, pulsatile implantable ventricular assist devices (Abstract) comprising a tube; and an armature adapted to contact the tube, wherein the module is movable following a programmed wave form, causing the armature to contact the tube to change a fluid pressure in the IBP assembly according to the programmed wave form (FIGs 2-4; ¶0155: “Since the force and thus total pressure blood pressure generated within each chamber 220 is approximately independent of the position of the armature 210 and is dependent on the coil current, as indicated by Equation 9, the pressure is easily controllable and can be electrically adjusted… The threshold in the device of the present invention can be adjusted electronically from pulse to pulse, if required. One method of adjusting the threshold is to apply a small current to the coils between pulses. Another method of adjusting the threshold is by changing the amount of actuator plate movement or chamber pressure required to trigger the pump. Electronic adjustment of the threshold permits programming the threshold at which the transfer stroke is initiated at the start of LV systole. Since the coil dissipation is proportional to I.sup.2R (Equation 5), and the current needed for such threshold adjustment is small relative to the driving current, the energy and efficiency cost of electrically modifying the threshold setting is modest.”).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Rodriguez by adding the blood circulation features as taught in Jassawalla in order to “provide an electromagnetic drive useful for a ventricular assist device that can be easily controlled to produce desired output pressures,” and “to periodically adjust the threshold or to periodically test the effect of modifying the threshold for improved pump performance or to alter the amount of energy exerted by the pump, and thus the amount of work required by the patient's heart H.” (¶¶ 0021, 0155 of Jassawalla).

Regarding claims 10 and 40, the combination of Rodriguez and Jassawalla discloses that pulse rate and systolic pressure are adjustable by varying a speed and an intensity, respectively, at which the armature contacts the tube (Jassawalla, ¶0155: “One method of adjusting the threshold is to apply a small current to the coils between pulses. Another method of adjusting the threshold is by changing the amount of actuator plate movement or chamber pressure required to trigger the pump. Electronic adjustment of the threshold permits programming the threshold at which the transfer stroke is initiated at the start of LV systole. Since the coil dissipation is proportional to I.sup.2R (Equation 5), and the current needed for such threshold adjustment is small relative to the driving current, the energy and efficiency cost of electrically modifying the threshold setting is modest.”).

Claim(s) 13, 14, 43, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al  (U.S. Patent Application Publication 2018/0218647 A1), hereinafter Rodriguez, in view of Trotta et al (U.S. Patent Application Publication 2012/0214144 A1), hereinafter Trotta.
Regarding claims 13 and 43, Rodriguez discloses the pneumatic system (¶0083: “The breathing pump 214 includes a cylinder 224 and a piston 226 dividing the cylinder 224 into chambers 228 and 230. During the upward stroke of the piston 226 (from right to left as viewed in FIG. 25), the breathing pump 214 generates positive pressure in the chamber 228 and negative (vacuum) pressure in the chamber 230. Conversely, during the downward stroke of the piston 226 (from left to right as viewed in FIG. 25), the breathing pump 214 generates negative (vacuum) pressure in the chamber 228 and positive pressure in the chamber 230.”).
Rodriguez does not explicitly disclose that the compressor includes an inlet to which a bellows is coupled; and wherein the bellows acts as both a pneumatic accumulator, which aids in pneumatic pressurization at the inlet, and a dampener, which absorbs frequency vibrations above a threshold to prevent, or at least reduce, vibrational noise emanating from the compressor.
Trotta teaches lung compliance simulation system (Abstract) comprising the compressor includes an inlet to which a bellows is coupled; and wherein the bellows acts as both a pneumatic accumulator, which aids in pneumatic pressurization at the inlet, and a dampener, which absorbs frequency vibrations above a threshold to prevent, or at least reduce, vibrational noise emanating from the compressor (FIGs 13 and 14; ¶0068: “The three passageways 306, 308, and 310 are in fluid communication with a reservoir 312. In that regard, the reservoir 312 contains a fluid. In some instances, the fluid within the reservoir 312 simulates blood of the umbilicus 302. Adjacent to the reservoir is an actuator 314. The actuator 314 is configured to control a flow of the fluid between the reservoir 312 and the three passageways 306, 308, and 310 to simulate an umbilical pulse. Generally, the actuator 314 may be any suitable mechanism for controlling the flow of fluid to simulate the umbilical pulse, include mechanical, pneumatic, electro-mechanical, and/or combinations thereof. In one embodiment, the actuator includes an air valve and an associated bellow, where actuation of the air valve selectively inflates and deflates the bellow to control the flow of the fluid between the reservoir 312 and the three passageways 306, 308, and 310. In that regard, inflation of the bellow causes the bellow to compress at least a portion of the reservoir 312 and urges fluid out the reservoir and into the passageways 306, 308, and 310, while deflation of the bellow allows the reservoir to expand back to its original state and allows the fluid to flow back into the reservoir.”).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Rodriguez by adding the lung compliance simulation features as taught in Trotta in order “for use in conducting patient care training sessions that is even more realistic and/or includes additional simulated features.” (¶ 0002 of Trotta).

Regarding claims 14 and 44, the combination of Rodriguez and Trotta discloses that the compressor includes an inlet to which a bellows is coupled; wherein the compressor further comprises a restrictor coupled to the bellows, opposite the inlet; and wherein the restrictor acts as a dampener, which absorbs frequency vibrations below a threshold to prevent, or at least reduce, vibrational noise emanating from the compressor (Trotta illustrates passageways 306, 308, and 310 working as an restrictor, which by narrowing down the passages from the bellows exit, works as a dampener, FIGs 13 and 14; ¶0068: “The three passageways 306, 308, and 310 are in fluid communication with a reservoir 312.”).
Allowable Subject Matter
Claims 11 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming the 112(b) rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715